DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 and 19-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Scholten (PG Pub 2002/0056478).

Regarding claim 12, Scholten teaches a throttle valve for a vehicle, comprising:
a housing (figures 1 and 3, element 12; paragraph 35);
an electric motor (figure 1, element 30; paragraph 39), the electric motor being accommodated in the housing (paragraph 39) and configured to drive an opening and closing of an air flow passage (figure 1, element 20; paragraph 36) of the throttle valve (paragraphs 36 and 39); and
an insert (figures 1 and 3, element 16 and all peripheral elements of 16) arranged so as to be partially enclosed in the housing (paragraphs 35 and 49), the insert comprising:
an electrically conductive insert body (paragraph 35 states that element 16 is made of aluminum; paragraph 22) arranged so as to be at least partially accessibly exposed from the housing (see element 16 being exposed outside of element 12 in figure 3), and
an electrically conductive electric motor connector (figure 1, element 36), the electric motor connector being enclosed in the housing (figure 1, element 36 is inside element 12), with a first end of the electric motor connector being electrically connected to the insert body and a second end of the electric motor connector being electrically connected to the electrically conductive housing of the electric motor (paragraph 41),
wherein the insert body comprises an electrically conductive annular body (paragraph 35; figure 1, elements 16 and 18; paragraphs 22 and 25), at least a portion of an axial end face of the annular body and an inner surface of the annular body being exposed from the housing (figure 3, elements 60 and 62; paragraphs 48 and 49), 
wherein the insert body further comprises at least one electrically conductive connecting hole insert (figure 3, element 64; paragraph 49), the at least one electrically conductive connecting hole insert being configured to, using a housing connector, secure the housing to the vehicle (paragraph 48, second sentence as applied to figure 3, combined with paragraph 49 which describes figure 3; paragraphs 1 and 2), and wherein axial end faces of each of the connecting hole inserts are exposed from the housing (figure 3, the ends of element 64 are exposed from housing 12),
wherein the electric motor connector is integrally formed with the annular body and the at least one connecting hole insert (paragraphs 41 and 49; figures 1 and 3, elements 30, 36, 16, and 64 are connected via metal 18), the annular body and the at least one connecting hole insert being connected to one another via an angled projection arranged therebetween (paragraphs 41 and 49; figures 1 and 3, elements 16 and 64 are connected via a projection in element 16 that connects to 64.  This connection reads on the broadest reasonable interpretation of the term “angled projection” since elements 64 are arranged at defined angles around the center passage of element 16 and the only support for the “angled projection” is shown in the figures and not otherwise defined.).  

Regarding claim 19, Scholten teaches the throttle valve for a vehicle as claimed in claim 12, wherein, at least a portion of the annular part extends into an electric motor accommodating chamber formed in the housing (see figure 1 annotated below) so as to come into contact with the electrically conductive housing of the electric motor (figure 1, element 36 is in element 26 to contact element 30; paragraphs 39 and 41).


    PNG
    media_image1.png
    623
    738
    media_image1.png
    Greyscale


Regarding claim 20, Scholten teaches the throttle valve for a vehicle as claimed in claim 19, wherein a central hole of the annular part is configured to receive the material of the housing during injection molding of the housing (Paragraphs 5, 10-11, and 41.  The annular part shown above has a central hole that can receive the material of the housing during injection molding. Paragraph 11 states that “The housing to be molded on can be adapted to specific installation conditions for different throttle valve bodies.”  Therefore the broadest reasonable interpretation of “wherein a central hole of the annular part is configured to receive the material of the housing during injection molding” is taught by Scholten since the housing can be molded to enter the central hole in element 36.  See MPEP 2111.04(I).) to position the electric motor connector in the housing (paragraphs 39 and 41; this is an intended use limitation.  Since the prior art is capable of performing this use, it meets the broadest reasonable interpretation of the limitation.).

Regarding claim 21, Scholten teaches the throttle valve for a vehicle as claimed in claim 13, wherein a recess (figure 3, element 72) is formed in at least one of the axial end faces of the annular body (figure 3, element 72 is in 62; paragraph 48), and the recess is configured to receive the material of the housing during injection molding of the housing (Paragraph 48 states that element 68 is made of the same material 14 as element 12.  The broadest reasonable interpretation of the claim to the “material of the housing” means that Scholten teaches this limitation by element 68 being made of the same material of the housing.  See MPEP 2111.04(I).) to bond the insert in the housing (paragraphs 48; this is an intended use limitation.  Since the prior art is capable of performing this use, it meets the broadest reasonable interpretation of the limitation.).

Regarding claim 22, Scholten teaches a vehicle comprising the throttle valve of claim 12 (abstract; paragraphs 1 and 2, among others).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten (PG Pub 2002/0056478) in view of Ikeda et al. (USPN 7,770,557).

Regarding claim 17, Scholten teaches the throttle valve for a vehicle as claimed in claim 12.  

Scholten is silent as to wherein the housing connector is an electrically conductive connector.

Ikeda teaches a throttle valve wherein a housing connector is an electrically conductive connector (column 11, lines 20-25; figure 1, element 19 and bolts (not shown)).

It would have been obvious to one of ordinary skill in the art as of the effective filing dated of the invention to combine the throttle valve of Scholten with the metal bushings and fastening bolts of Ikeda since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case Scholten teaches in paragraph 25 that metal has an especially high dimensional stability even under extreme thermal loads.  It would have been obvious to one having ordinary skill in the art to use metal bolts as a fastener for the throttle valve since Ikeda teaches using bolts as fasteners and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, using metal as an electrically conductive material for fastening bolts would have been obvious to one of ordinary skill in the art.   

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.

Regarding applicant’s argument that Scholten fails to teach an angled projection connecting the annular body and the at least one connecting hole insert, the examiner disagrees.  It is noted that although not rejected under 35 U.S.C. 112(a) or 112(b), the term “angled projection” is not explicitly defined in the specification and is deemed broad, although its structure can be inferred by what is shown between the annular body and the connecting hole inserts in the figures and it is not indefinite based on the figures.  However, beyond the connecting piece being angled (presumably at a specific azimuth around the throttle and at a right angle to the annular body) and projecting (presumably from the annular body), no other definition is given.  The connection in Scholten between the annular body and the connecting hole insert meet the broadest reasonable interpretation of the term “angled projection” and, therefore, Scholten teaches the amended claim.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747    

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747